 Case 3:19-cr-30141-SMY Document 14 Filed 01/09/20 Page 1 of 11 Page ID #23




                                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS


UNITED STATES OF AMERICA,                          )
                                                   )
                  Plaintiff,                       )
                                                   ) CRIMINAL NO. 19-CR-30141-SMY
vs.                                                )
                                                   )
JEREMY TURNER;                                     )
     a/k/a Jaremy Turner                           )
                                                   )
                  Defendant.                       )

                                          PLEA AGREEMENT

       The attorney for the United States and the attorneys for the Defendant have engaged in

discussions and have reached an agreement, pursuant to Federal Rule of Criminal Procedure

1l(c)(l)(B). The terms are as follows:

                                   I. Charges, Penalties, and Elements

        1.        Defendant understands the charges contained in the Indictment, and will plead

guilty to the two-count Indictment. Defendant understands the essential elements of the counts

and the possible penalties, as set forth below:




                                                                              1. The defendant made a statement or
                                                                         representation; and
                                                                              2. The statement was false; fictitious;
                                   Imprisonment: not more than 5         or fraudulent; and
                                   years' imprisonment                        3. The statement or representation
             FALSE
                                   Fine: up to $250,000                  was material; and
             STATEMENT
                                   Supervised Release: not more than 3        4. The defendant acted knowingly
                                   years' supervised release             and willfully; and
             18 u.s.c. § 1001(2)
                                   Special Assessment: $100 each              5. The defendant made the statement
                                   count                                 or representation in a matter within the
                                                                         jurisdiction of the executive branch of the
                                                                         government of the United States.
 Case 3:19-cr-30141-SMY Document 14 Filed 01/09/20 Page 2 of 11 Page ID #24




                                                                                First, that the defendant was an agent
                                                                        of an organization.
                                                                                Second, that the defendant embezzled
                                                                        some money and property;
                                                                                Third, that the money and property
             AIDING AND                                                 was owned by, or was under the care,
             ABETTING                                                   custody or control of the organization;
             EMBEZZLEMENT          Imprisonment: not more than 10
                                                                                Fourth, that the money and property
             FROM A                years' imprisonment
                                                                        had a value of$5,000 or more; and
             PROGRAM THAT          Fine: up to $250,000
                                                                                Fifth, that the organization, in a one
             RECEIVES              Supervised Release: not more than 3
                                                                        ear period, received benefits of more than
    2        FEDERAL FUNDS         years' supervised release
                                                                         I 0,000 under any Federal program
                                   Special Assessment: $ I 00 each
                                                                       ·nvolving a grant, contract subsidy, loan,
             18 U.S.C. § 666 AND   count
                                                                        uarantee, insurance or other assistance.
             2
                                   Restitution
                                                                            Any person who knowingly [aids;
                                                                            counsels; commands; induces; or
                                                                            procures] the commission of an offense
                                                                            may be found guilty of that offense ifhe
                                                                            knowingly participated in the criminal
                                                                            activity and tried to make it succeed.



        Defendant committed acts that satisfy each of the essential elements listed above.

        2.        Title 18, United States Code, Section 3013 requires the. Court to assess a $100

"special assessment" per felony count. Defendant understands that the special assessment will be

due immediately at the time of sentencing.

        3.        Defendant understands that the United States may recommend, and the Court may

impose, a fine, costs of incarceration, and costs of supervision. The Defendant agrees to

participate in the Inmate Financial Responsibility Program to help satisfy any financial

obligations.

        4.        Defendant agrees to sign the Stipulation of Facts by and between the parties.

        5.        Defendant shall provide the United States Probation Office with all information

requested to prepare the Presentence Report, inclu4ing signing all releases. Defendant agrees that

the Probation Office may share any financial information with the United States Attorney's

Office and Defendant waives any rights Defendant may have under the Right to Financial


                                                       2
 Case 3:19-cr-30141-SMY Document 14 Filed 01/09/20 Page 3 of 11 Page ID #25




Privacy Act. Defendant agrees to make complete financial disclosure by truthfully filling out a

financial statement, at the direction of the United States Attorney's Office.

                              II. Advisory Sentencing Guidelines

       1.      Defendant understands that in determining the sentence, the Court is obligated to

consider the minimum and maximum penalties allowed by law. In determining what sentence to

impose, the Court will also calculate and consider the applicable range under the U.S. Sentencing

Guidelines. The Court will ultimately determine the sentence after hearing the arguments of the

parties and considering the sentencing factors set forth at 18 U.S.C. §3553(a), which include:

               (i)     the nature and circumstances of the offenses and the history and
                       characteristics of the defendant;

               (ii)    the need for the sentence imposed to reflect the seriousness of the offense,
                       promote respect for the law, and provide just punishment for the offense,
                       afford adequate deterrence to criminal conduct, protect the public from
                       further crimes of the defendant, and provide the defendant with needed
                       educational or vocational training, medical care, or other correctional
                       treatment in the most effective manner;

               (iii)   the kinds of sentences available;

               (iv)    the need to avoid unwarranted sentencing disparities among defendants
                       with similar records who have been found guilty of similar conduct; and

               (v)     the need to provide restitution to any victim of the offense.

       2.      Pursuant to Federal Rule of Criminal Procedure 1 l(c)(l)(B), the Court is not

bound by the parties' calculations of the US Sentencing Guidelines range set forth in this Plea

Agreement or by the parties' sentencing recommendations. Therefore, the Court may impose a

different sentence than what is described in this Plea Agreem~nt - anywhere between the

minimum sentence (if any) up to the statutory maximum sentence. If the Court imposes a

different sentence than what is described in this Plea Agreement, the parties shall not be




                                                 3
 Case 3:19-cr-30141-SMY Document 14 Filed 01/09/20 Page 4 of 11 Page ID #26



permitted to withdraw from the Plea Agreement and the Defendant will not be permitted to

withdraw the guilty plea.

          3.         The United States and Defendant submit that, after all factors have been

co1_1sidered, Defendant will have the following advisory US Sentencing Guideline range:

                              Offense Level 12,
                              Criminal History Category of I,
                              Imprisonment range of 10-16 months,
                              Fine range of $5,500 - $55,000.
                              Restitution: $45,082.66 0oint and several liability with Christopher
                              Coleman]

                              The parties submit that the applicable advisory Guideline calculation is .
                              as follows:



                               Aiding and Abetting Embezzlement from Organization that Received
         (Count 2)
                                                        Federal Funds
     §2B1.1                                                Base offense level                             6

 §2B 1.1 (b)( 1)(F)                  Loss amount more than $40,000 but not more than $95,000          +6
     §3Cl.l,
                                      False statement during the official investigation [Count 1]     +2
Application Note 4
         §3El.1             Acceptance of Responsibility                                             -2
                            Total OFFENSE LEVEL                                                      12


          4.         Guideline Disagreements: The Defendant's waiver of appeal (see, Section V.)

includes a waiver of any right to appeal or collaterally challenge the District Court's ruling on

any disputed Guideline provision.

          5.         Defendant and the Government agree that, to date, Defendant has voluntarily

demonstrated a recognition and affirmative acceptance of personal responsibility for this

criminal conduct, and the Government will recommend a reduction ofi Levels. See U.S.S.G. §

3El.l.




                                                         4
 Case 3:19-cr-30141-SMY Document 14 Filed 01/09/20 Page 5 of 11 Page ID #27




       6.      The United States submits that it appears that Defendant has amassed {ID

Criminal History points and that, therefore, the Sentencing Guideline Criminal History

Category is I. The parties agree that the Defendant has no prior felony convictions.

       7.      The parties acknowledge that the Defendant is in the best position to know if his

criminal history information is correct and complete. If it is not, the sentencing calculations

reflected in this Plea Agreement may be substantially impacted. Defendant further recognizes

that the final calculation will be determined by the Court after considering the Presentence

Report, the views of the parties, and any evidence submitted. Regardless of the criminal history

found by the Court, the parties will not be able to withdraw from this plea agreement and the

Defendant will not be able to withdraw the guilty plea. The parties reserve the right to argue for,

present testimony, or otherwise support the Probation Offic~'s or the Court's findings as to

Offense Level and Criminal History Category, which may be different from the calculations set

forth in this Plea Agreement.

                                III. Sentencing Recommendations

       The United States and the Defendant will advise the court of the sentencing

considerations pursuant to 18 U.S.C. § 3553(a) and concur that provided the Defendant does not

do any acts inconsistent with acceptance of responsibility prior to sentencing that a probationary

sentence is appropriate.

       Limitation of Plea Agreement & Breach of the Agreement

       1.      All agreements between the parties are written and no other promises,

inducements, representations, or threats were made to induce Defendant to enter into the Plea

Agreement and Stipulation of Facts. Defendant agrees that this Plea Agreement, the Stipulation

of Facts, and any supplements, make up the entire agreement between the United States and



                                                 5
      Case 3:19-cr-30141-SMY Document 14 Filed 01/09/20 Page 6 of 11 Page ID #28
..

     Defendant and supersedes any other agreement, oral or written. The te~s of this Plea

     Agreement can be modified only in writing signed by all of the parties.

             2.     The United States will file a sealed supplement to this plea agreement, as required

     in every case in the Southern District of Illinois. That supplement may, or may not, include

     additional terms. If additional terms are included in the supplement, they are incorporated and

     made a part of this Plea Agreement.

             3.     Defendant understands and acknowledges that the Plea Agreement is limited to

     the Southern District of Illinois, and cannot bind other federal, state or local prosecuting

     authorities other than expressly described in this plea 8:greement. Defendant further understands

     and acknowledges that the Plea Agreement does not prohibit the United States, any agency

     thereof, or any third party from initiating or prosecuting any civil proceedings directly or

     indirectly involving· Defendant.

            4.      If the Defendant commits any violation of local, state or federal law (other than a

     peJ traffic offense), violates any condition of release, violates or fails to perform any term of

     this Plea Agreement, provides misleading, incomplete, or untruthful information to the U.S.

     Probation Office, or fails to appear for sentencing, the United States, at its option, may ask the

     Court to be released from its obligations under this Plea Agreement. The United States may also,

     in its sole discretion, proceed with this Plea Agreement and may advocate for any sentencing

     position supported by the facts, including, but not limited to obstruction of justice and denial of

     acceptance of responsibility. No action taken or recommendation made by the Government

     pursuant to this paragraph shall be grounds for the Defendant to withdraw the guilty plea.

            5.      Defendant agrees that in the event the Defendant materially breaches this Plea

     Agreement, or Defendant is permitted to withdraw Defendant's guilty plea(s), that any and all



                                                       6
 Case 3:19-cr-30141-SMY Document 14 Filed 01/09/20 Page 7 of 11 Page ID #29




statements made by Defendant, whether under oath or not, at the change of plea hearing, and any

evidence derived from such statements, are admissible against Defendant in any prosecution of

or action against Defendant. Defendant knowingly and voluntarily waives any argument under

the United States Constitution, any statute, Rule 410 of the Federal Rules of Evidence, Rule 1 l(f)

of the Federal Rules of Criminal Procedure, or any other federal rule, that the statements or any

evidence derived from any statements should be suppressed or are inadmissible.

     IV.Defendant's Waiver of Rights, Consequences of Plea of Guilty, and Appeal Waiver

        1.      The Defendant has the right to be represented by counsel, and if necessary, to

have the Court appoint counsel at trial and at every other stage of the proceeding. Defendant's

counsel has explained the waivers of rights, and the consequences of those waivers, that are

contained in this Plea Agreement. Defendant fully understands that, as a result of the guilty plea,

no trial will occur and that the onl~ action remaining to be taken in this case is the imposition of

the sentence.

        2.      By pleading guilty, Defendant fully understands that Defendant is waiving the

following rights: the right to plead not guilty to the charges; the right to be tried by a jury in a

public and speedy trial; the right to file pretrial motions, including motions to suppress or

exclude evidence; the right at such trial to a presumption of innocence; the right to require the

United States to prove the elements of the offenses charged against Defendant beyond a

reasonable doubt; the right not to testify; the right not to present any evidence; the right to be

protected from compelled self-inc~mination; the right at trial to confront and cross-examine

adverse witnesses; the right to testify and present evidence; and the right to compel the

attendance of witnesses.

       3.       Release Pending Sentencing:



                                                   7
 Case 3:19-cr-30141-SMY Document 14 Filed 01/09/20 Page 8 of 11 Page ID #30




        The Defendant acknowledges that Title 18, United States Code, Section 3143(a)(l)

requires that upon a plea of guilty in this case, the Court must order the Defendant detained

pending sentencing, unless the Court finds by clear and convincing evidence that the Defendant

is not likely to flee or pose a danger to the safety of any other person or the community if

admitted to bond, pursuant to Title 18, United States Code, §3142(b) or (c). The United States

and the Defendant agree that detention is not necessary in this case pending sentencing because

the Defendant does not pose a danger to the safety of any other person or the community in that

he has no criminal history and the offenses to which he has pied are non-violent. The Defendant

is not likely to flee in that he is a life-long resident in the District.

        4.      Defendant understands that by pleading guilty, Defendant is waiving all appellate

issues that might have been available if Defendant had exercised the right to trial.

        5.      Defendant is aware that Title 18, Title 28, and other provisions of the United

States Code afford every defendant limited rights to contest a conviction and/or sentence through

appeal or collateral attack. However, in exchange for the recommendations and concessions

made by the United States in this Plea Agreement, Defendant knowingly and voluntarily

waives the right to seek modification of, or contest any aspect of, the conviction or sentence

in any type of proceeding. including the manner in which t~e sentence was determined or

imposed, that could be contested under Title 18 or Title 28, or under any other provis~on of

federal law. Defendant's waiver of the right to appeal or bring collateral attacks includes

contesting: 1) the constitutionality of the statute(s) to which Defendant is pleading guilty or

under which Defendant is sentenced; and 2) that the conduct to which Defendant has admitted

does not fall within the scope of such statute(s).

        6.      Exceptions to the waiver of the right to appeal or bring a collateral attack:



                                                     8
 Case 3:19-cr-30141-SMY Document 14 Filed 01/09/20 Page 9 of 11 Page ID #31



               a. If the sentence imposed is in excess of 20 years' imprisonment, Defendant

                   reserves the right to appeal the substantive reasonableness of the term of

                   imprisonment. Defendant acknowledges that in the event such an appeal is

                   taken, the United States reserves the right to fully and completely defend the

                   sentence imposed, including any and all factual and legal findings supporting -

                   the sentence, even if the sentence imposed is more severe than that

                   recommended by the United States.

               b. The defendant's waiver of the right to appeal or bring a collateral attack does

                   not apply to a claim that Defendant received ineffective assistance of counsel.

The United States reserves the right to oppose any such claim for relief. The parties agree that

the Defendant is waiving all appeal and collateral attack rights, except those specified in this

paragraph of the Plea Agreement.

       7.      Except as expressly permitted in the preceding paragraph, Defendant

acknowledges that any other appeal or collateral attack may be considered a material breach of

this Plea Agreement and the United States reserves the right to take any action it deems

appropriate, including having a ·court declare that Defendant has materially breached this Plea

Agreement.

       8.      Defendant's waiver of appeal and collateral review rights shall not affect the

United States' right to appeal Defendant's sentence pursuant to Title 18, United States Code,

Section 3742(b). This is because United States Attorneys lack any right to control appeals by the

United States, through plea agreements or otherwise; that right belongs to the Solicitor General.

28 C.F.R. § 0.20(b).




                                                 9
Case 3:19-cr-30141-SMY Document 14 Filed 01/09/20 Page 10 of 11 Page ID #32



       9.      Defendant hereby waives all rights, whether asserted directly or by a

representative, to request or receive from any Department or Agency of the United States, or unit

of state government, any records pertaining to the investigation or prosecution of this case,

including without limitation, any records that may be sought under the Freedom of Information

Act, Title 5, United States _Code, Section 552, or the Privacy Act of 1974, Title 5, United States

Code, Section 552a, or the Illinois Freedom of Information Act (5 ILCS 140) or the Illinois Open

Meetings Act (5 ILCS 120).

       10.     Defendant waives all civil claims against the United States or any official working

on behalf of the United States during the investigation or prosecution of this matter.

                         V.     Collateral Consequences of Conviction

       1.      Defendant understands that Defendant is pleading guilty to a felony punishable by

a term of imprisonment exceeding one year. Therefore, no matter what sentence the Court

imposes (whether probation or any term of imprisonment), Defendant will be forbidden by

federal firearms laws from possessing any type of firearm in Defendant's lifetime, unless

Defendant obtains relief pursuant to 18 U.S.C. § 925, or other appropriate federal statute.

       2.      Defendant acknowledges that other collateral consequences are possible.

                              VI.   Defendant's Acknowledgements

       1.      Defendant is fully satisfied with the representation received from defense counsel.

Defendant has reviewed the United States' evidence and has discussed the United States' case,

possible defenses and defense witnesses with defense counsel. Defendant's attorney has

completely and satisfactorily explored all areas which Defendant has requested relative to the

United States' case and possible defenses. Defendant acknowledges having had adequate

opportunity to discuss the potential consequences of the guilty plea with defense counsel.



                                                 10
Case 3:19-cr-30141-SMY Document 14 Filed 01/09/20 Page 11 of 11 Page ID #33




Defendant has had all of Defendant's questions answered by defense counsel. Defendant agrees

that this Plea Agreement is not the result of any threats, duress, or coercion. Defendant enters

this guilty plea freely, voluntarily, and knowingly, because Defendant is in fact guilty.

        2.     By signing this Plea Agreement, Defendant certifies having read it (or that it has

been read to Defendant in a language that Defendant understands), Defendant has discussed the

terms of this Plea Agreement with defense counsel and fully understands its meaning and effect.

                                                VII.

        No additional matters are in dispute.



                                                       UNITED STATES OF AMERICA,

                                                       STEVEN D. WEINHOEFT
                                                       United States Attorney



                                                       NO~SMITH
                                                       Assistant United States Attorney



Attorney for Defendant


Date:    /-   f- ;J.o;io




                                                 11
